                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     DAVID COLE, et al.,                                Case No. 16-CV-06594-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                         ORDER GRANTING MOTION FOR
                                                                                            PRELIMINARY APPROVAL OF
                                  14             v.                                         CLASS SETTLEMENT AND NOTICE
                                                                                            TO THE CLASS
                                  15     COUNTY OF SANTA CLARA, et al.,
                                                                                            Re: Dkt. Nos. 66, 72
                                  16                    Defendants.

                                  17

                                  18          The parties have entered into a Consent Decree that was filed with their Joint Motion for

                                  19   Preliminary Approval of Consent Decree and Notice to the Class on November 13, 2018, which

                                  20   would settle all claims in this case. See ECF No. 66. The parties also submitted a proposed Notice

                                  21   to the class, attached as Exhibit B to the Consent Decree.

                                  22          On December 6, 2018, this Court held a Preliminary Approval hearing in the above-

                                  23   captioned action. See ECF No. 70. During the hearing, the Court ordered the parties to (1) file a

                                  24   declaration affirming that Defendant complied with the notice requirements of the Class Action

                                  25   Fairness Act (“CAFA”) of 2005; (2) file a corrected Consent Decree that fixed a typographical

                                  26   error that resulted in the Consent Decree § VIII citing to 28 U.S.C. § 3626 instead of 18 U.S.C. §

                                  27
                                                                                        1
                                  28   Case No. 16-CV-06594-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT AND NOTICE TO
                                       THE CLASS
                                   1   3626; and (3) file a revised Notice that provided that objectors must also include their name,

                                   2   address, and signature in any objections. In addition, the parties stated that they wished to add

                                   3   language from the Northern District of California’s Procedural Guidance for Class Action

                                   4   Settlements that the Court could only approve or reject the settlement and could not change the

                                   5   terms of the settlement.

                                   6            On December 6, 2018, Defendant filed a declaration affirming that it provided the requisite

                                   7   CAFA notice on December 6, 2018. ECF No. 71. On December 7, 2018, Plaintiff filed a

                                   8   declaration that attached as Exhibit 1 a corrected version of the Consent Decree that fixed the

                                   9   typographical error (referred to below as the “corrected Consent Decree”). ECF No. 72, Ex. 1

                                  10   (“corrected Consent Decree”). Additionally, the corrected Consent Decree included as Exhibit B

                                  11   the revised Notice that updated the original proposed Notice to require that objectors include their

                                  12   name, address, and signature in any objections and added language that the Court may only
Northern District of California
 United States District Court




                                  13   approve or deny the Consent Decree and cannot change the terms of the Consent Decree (referred

                                  14   to below as the “revised Notice”). ECF No. 72, Ex. B to Ex. 1 (“revised Notice”). The corrected

                                  15   Consent Decree and the revised Notice are the operative documents that the Court approves

                                  16   below.

                                  17            After reviewing all of the pleadings, records, and papers on file, the Court finds that, good

                                  18   cause appearing, IT IS ORDERED AS FOLLOWS:

                                  19            1.     This action is determined to be properly maintained as a class action pursuant to

                                  20   Rule 23(b)(2) of the Federal Rules of Civil Procedure. The Court has already certified a class

                                  21   defined as “All individuals with mobility disabilities who are now, or will be in the future,

                                  22   incarcerated in the Santa Clara County Jails, which consist of three facilities: (1) the Santa Clara

                                  23   County Main Jail Complex (“Main Jail”), consisting of Main Jail North and Main Jail South, in

                                  24   San Jose, California; (2) facilities for male inmates at the Elmwood Correctional Complex in

                                  25   Milpitas, California (“Elmwood”); and (3) the Elmwood Complex Women’s Facility in Milpitas,

                                  26   California.” ECF No. 38.

                                  27
                                                                                          2
                                  28   Case No. 16-CV-06594-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT AND NOTICE TO
                                       THE CLASS
                                   1          2.      The corrected Consent Decree, ECF No. 72, Ex. 1, falls within the range of

                                   2   possible approval and is sufficiently fair to warrant the dissemination of notice to the class

                                   3   members apprising them of the settlement.

                                   4          3.      The corrected Consent Decree, ECF No. 72, Ex. 1, is the product of arm’s-length,

                                   5   serious, informed and non-collusive negotiations between experienced and knowledgeable counsel

                                   6   who have actively prosecuted and defended this litigation.

                                   7          4.      The corrected Consent Decree, ECF No. 72, Ex. 1, is granted preliminary approval

                                   8   and incorporated herein by this reference, and has the full force and effect of an order of the Court.

                                   9          5.      By January 22, 2019, the revised Notice, ECF No. 72, Ex. B to Ex. 1, shall be

                                  10   disseminated to the Class by the following means: (1) the revised Notice shall be posted in

                                  11   English, Spanish, and Vietnamese for thirty (30) consecutive days in the all intake, housing, and

                                  12   programming units of the Jails and on the television-notification system inside the Jails; (2) the
Northern District of California
 United States District Court




                                  13   revised Notice and corrected Consent Decree shall be made available on Class Counsel’s websites

                                  14   for thirty (30) days; (3) a copy of the corrected Consent Decree shall be available in all intake,

                                  15   housing, and programming units of the Jails in English and will be made available upon request in

                                  16   Spanish and Vietnamese; and (4) Inmates may request a copy of the corrected Consent Decree by

                                  17   completing an Inmate Request Form and Custody Staff will provide the inmate with a copy within

                                  18   three days of the request. The revised Notice informs class members that there is no right to opt-

                                  19   out of the class. The revised Notice constitutes valid, due, and sufficient notice to the class,

                                  20   constitutes the best notice practicable under the circumstances, and complies fully with the

                                  21   requirements of Rule 23 of the Federal Rules of Civil Procedure. The proposed forms of notice

                                  22   apprise class members in a fair and neutral way of the existence of the corrected Consent Decree

                                  23   and their rights with respect to the corrected Consent Decree.

                                  24          6.      The expense of giving notice to the class members shall be paid by the County.

                                  25   Dissemination of the revised Notice as provided above is hereby authorized and approved, and

                                  26   satisfies the notice requirement of Rule 23(e), Federal Rules of Civil Procedure, the Constitution

                                  27
                                                                                          3
                                  28   Case No. 16-CV-06594-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT AND NOTICE TO
                                       THE CLASS
                                   1   of the United States, due process and any other applicable rule(s) of this Court. The County must

                                   2   file and serve on Class Counsel a declaration affirming that notice was published as required in

                                   3   this order.

                                   4           7.     Any member of the class may enter an appearance on his or her own behalf in this

                                   5   action through that class member’s own attorney (at their own expense) but need not do so. Class

                                   6   members who do not enter an appearance through their own attorneys will be represented by Class

                                   7   Counsel. Any member of the class may object to the corrected Consent Decree by February 28,

                                   8   2019, more than 35 days after the January 22, 2019 deadline for posting of notice at the Jails and

                                   9   on Class Counsel’s webpage. Class Counsel and/or the County, as appropriate, will respond to any

                                  10   timely-filed objections not later than March 14, 2019.

                                  11           8.     The Court will consider written objections when deciding whether to approve the

                                  12   corrected Consent Decree. Objections must include at the top of the first page the case name, Cole
Northern District of California
 United States District Court




                                  13   v. County of Santa Clara and case number (5:16-cv-06594-LHK). Objections must also include

                                  14   the name, address, and signature of the objector. Objections must be postmarked no later than

                                  15   February 28, 2019, and sent to the following address:
                                                     Clerk of the Court
                                  16                 United States District Court
                                                     Northern District of California
                                  17                 280 South 1st Street
                                                     San Jose, CA 95113
                                  18
                                  19           9.     A hearing is appropriate to consider whether this Court should grant final approval

                                  20   to the corrected Consent Decree, and to allow adequate time for members of the class, or their

                                  21   counsel, to support or oppose this settlement.

                                  22           10.    A final approval hearing pursuant to Rule 23(e), Federal Rules of Civil Procedure,

                                  23   will be in the Courtroom of undersigned on March 21, 2019 at 1:30 p.m. in the United States

                                  24   District Court for the Northern District of California, to determine whether the proposed

                                  25   settlement is fair, reasonable and adequate, and whether it should be finally approved by the Court.

                                  26   The hearing may be continued from time to time without further notice. The motion for final

                                  27
                                                                                        4
                                  28   Case No. 16-CV-06594-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT AND NOTICE TO
                                       THE CLASS
                                   1   approval and the motion for attorneys’ fees and costs shall be filed on or before January 14, 2019,

                                   2   and the replies in support of final approval and of attorney’s fees and costs shall be filed by March

                                   3   14, 2019.

                                   4          11.     A summary of the deadlines set by the Court is included in the chart below:

                                   5       Event                                                             Date
                                   6       Class Counsel Motion for Final Approval and Motion for            January 14, 2019
                                           Attorneys’ Fees and Costs
                                   7
                                           Post of Settlement Revised Notice in English, Spanish, and        January 22, 2019
                                   8       Vietnamese and Consent Decree in English in a Binder in all
                                           Intake, Housing, and Programming Units of the Jails; and
                                   9       Creation of Webpage by Class Counsel Electronically
                                  10       Publishing Notice
                                           Deadline for Objections by Class Members                          February 28, 2019
                                  11

                                  12       Replies in Support of Motion for Final Approval and               March 14, 2019
Northern District of California
 United States District Court




                                           Attorneys’ Fees and Costs (and Response to Objections)
                                  13
                                           Final Approval Hearing                                            March 21, 2019 at 1:30 p.m.
                                  14

                                  15
                                       IT IS SO ORDERED.
                                  16

                                  17
                                       Dated: December 7, 2018
                                  18
                                                                                        ______________________________________
                                  19                                                    LUCY H. KOH
                                                                                        United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                         5
                                  28   Case No. 16-CV-06594-LHK
                                       ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT AND NOTICE TO
                                       THE CLASS
